TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00629-CV



                                     Michael Cargill, Appellant

                                                   v.

          Jaime Adan Ballesteros, Constable, Precinct 2, Travis County, Texas;
                David Escamilla, County Attorney, Travis County, Texas;
     The Texas Democratic Party; and The Travis County Democratic Party, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GN-12-002377, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Michael Cargill sued appellees Travis County Constable Jaime Adan

Ballesteros, Travis County’s County Attorney David Escamilla, the Texas Democratic Party, and

the Travis County Democratic Party, alleging misconduct related to Cargill’s unsuccessful election

campaign against Ballesteros. Cargill challenged the outcome of the election and asserted claims

for tortious interference with his right to seek office, disgorgement, defamation, and business

disparagement. Cargill sought actual and punitive damages as well as temporary restraining orders

barring Escamilla from continuing a “sham investigation of Cargill” and barring all appellees from

defaming Cargill; interfering with Cargill’s business, right to vote, right to privacy, or right to pursue

elected office; or naming Ballesteros as the winner of the election. Cargill also sought temporary

and permanent injunctions and a declaratory judgment granting similar relief. Appellees filed motions

to dismiss for lack of jurisdiction, arguing that Cargill’s lawsuit was frivolous and should be
dismissed because he had not asserted cognizable claims or identified any specific defamatory

statements and because the trial court lacked jurisdiction to interfere with Escamilla’s prosecutorial

discretion. The trial court granted the motions, dismissing Cargill’s claims with prejudice.

                On appeal, Cargill asserts that the trial court erred in dismissing his suit for lack of

jurisdiction. However, his “Summary of the Argument” section states in full that “Cargill has a right

to be heard upon the merits of his claims, and the record shows that the trial court violated this

positive rule of law, which is unmistakably of constitutional dimension.” The “Argument” section

of Cargill’s brief refers to Open Courts provisions, see City of Houston v. Williams, 353 S.W.3d 128,

145 (Tex. 2011), and then, in its entirety, states, “The record in this case is replete with evidence that

the trial court has miserably failed to afford Cargill any meaningful access to the Texas Judiciary,

and, therefore, to any due process in this context.” (Citations omitted.) Cargill’s brief provides no

further argument or explanation of how the dismissal of his claims violated his rights to access the

courts and entirely lacks citation to the record or to meaningful authority. See Tex. R. App. P. 38.1(i).

Thus, any error that may have occurred in the trial court has been waived.1 See Fredonia State Bank

v. General Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994); Bullock v. American Heart Ass’n,

360 S.W.3d 661, 665 (Tex. App.—Dallas 2012, pet. denied) (“it is appellant’s burden to discuss

[his] assertions of error”; “[f]ailure to cite legal authority or provide substantive analysis of the legal

issue presented results in waiver of the complaint”; court has “no duty—or even right—to perform

an independent review of the record and applicable law to determine whether there was error”).


        1
         We have attempted to construe appellant’s briefing liberally. See Tex. R. App. P. 38.9;
Corona v. Pilgrim’s Pride Corp., 245 S.W.3d 75, 78 n.3 (Tex. App.—Texarkana 2008, pet. denied)
(“We review and evaluate pro se pleadings with liberality and patience”). However, we must also
hold pro se litigants to the same standards as licensed attorneys and require them to comply with
applicable laws and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85
(Tex. 1978).

                                                    2
                Furthermore, as noted by appellees, regardless of whether there was any merit to

Cargill’s complaints under the election code, “where a contest between candidates for nomination

in a party primary election cannot be tried and a final decree entered in time for substantial

compliance with pre-election statutes by officials charged with the duty of preparing for the holding

of the general election, the courts must dismiss the contest as being moot.” Cummins v. Democratic

Exec. Comm., 97 S.W.2d 368, 369 (Tex. Civ. App.—Austin 1936, no writ). As for his claims outside

of the election code, the fact that the trial court dismissed them does not violate Cargill’s right to

access the courts. A litigant is not guaranteed the right to a full trial on the merits of his claims if

those claims lack merit or if the trial court lacks jurisdiction to consider them. See Timmons v. Luce,

840 S.W.2d 582, 585 (Tex. App.—Tyler 1992, no writ) (“It is inconceivable that the open courts

guarantee of our Constitution protects the prosecution of claims which often rest upon indisputably

meritless legal theories or fantastic factual scenarios.”).

                Cargill has failed to provide meaningful argument that could show any error and

neglected to cite to the record or authority. Further, his complaints under the election code are now

moot. We affirm the trial court’s orders of dismissal.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: November 6, 2013



                                                   3